REYNALDO G. GARZA, Circuit Judge,
with whom, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges, join dissenting:
I respectfully dissent, not only because, as I will show below, I think that our original opinion was correct, but also because we are engaged in an exercise in futility, wasting precious judicial time of a busy district court when the result on remand will certainly be the same.
On the findings made by the court below that the interventions were not timely, the majority blames the court below in not giving the reason for the untimeliness. The court told those that were trying to intervene that they had received a copy of the police chiefs December 16th memorandum on the potential settlement. That was almost three full months before they actually intervened. The appellants here did not make any attempt to go before the city council that was working on the Consent Decree to give them input, nor did they intervene in this ease at the time. That to me was sufficient reason for the court below to say that their intervention was untimely.
The parties that wanted to intervene were given notices and allowed to participate in the Fairness Hearing under section 2OOOe-2(n). While it is true that some of the objectors to the Consent Decree wanted to pres*1007ent some live evidence, the court told them to do so by affidavit. We are convinced that they had an opportunity to present all the evidence that they wanted to, if not by live witness through affidavit. It is doubtful that through intervention they will be in a position to present any other evidence that they could not have presented at the Fairness Hearing. Therefore, if error was committed by the court in not allowing intervention, it was harmless error.
We are convinced that nothing in the form of evidence for or against the Consent Decree can be presented that was not available to be presented at the Fairness Hearing.
Under these circumstances it is an exercise in futility because the court below will still approve the Consent Decree with the modification that the court made in it.
We will therefore be back where we were when we went en banc.